Case 20-13275-amc    Doc 118    Filed 10/26/20 Entered 10/26/20 13:08:09        Desc Main
                               Document      Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                 :      Chapter11 V
 Industrial Food Truck, LLC

       (DEBTOR)                         :      Bankruptcy No. 20-13275AMC 11V

 MOTION TO EXPEDITE HEARING UPON DEBTOR’S MOTION TO EXTEND TIME TO FILE
                          A CHAPTER 11 V PLAN.

       1. Debtor’s plan is due November 5, 2020.

       2. This is the initial deadline with no prior application or extension

       3. The attached motion for an extension was filed October 22, 2020.
          Exhibit A.

       4. Debtor requests an expedited hearing to consider the merits of the
          motion seeking an extension of time to file the plan and requires a
          hearing date before the expiration of the November 5, 2020 date.

       5. The Code provides as follows;

              11USC 1189 (b)Deadline.
                  “ The debtor shall file a plan no later than 90 days after the order
          for relief under this chapter, except that the court may extend the
          period if the need for the extension is attributable to circumstances for
          which the debtor should not justly be held accountable.”

       6. A key component of a plan involves projections and the ability to
          formulate fair and equitable treatment of creditors.

       7. The Pandemic which forced the business to close for 5 months still exists
          and the business is taking time to stabilize.

       8. Since filing the debtor has been hampered in operations as the City
          due to backlog and perhaps staffing during the pandemic just
          inspected and issued his license on October 10, 2020. Exhibit B.

       9. This affected the debtor's ability to operate and obtain new
          commissary clients.

       10. November would be the first full month of operation of the
Case 20-13275-amc   Doc 118    Filed 10/26/20 Entered 10/26/20 13:08:09   Desc Main
                              Document      Page 2 of 2



         commissary.

      11. Debtor needs the November figures and adjusted projections in order
         to finalize a fair and equitable plan for creditors.


         WHEREFORE, Debtor prays that this Honorable Court enter an order
 scheduling an expedited hearing upon the debtor's motion to extend deadline
 to file a plan.

                                      Cibik & Cataldo, PC


 Date: October 26, 2020               BY: /s/ Michael A. Cataldo
                                      MICHAEL A. CATALDO, ESQUIRE
                                      Cibik & Cataldo, P.C.
                                      1500 Walnut Street, Suite 900
                                      Philadelphia, PA 19102
                                      215-735-1060/fax 215-735-6769

                                      Proposed Counsel for the Debtor
